



NELNET, INC.
EXECUTIVE OFFICERS INCENTIVE COMPENSATION PLAN
(Effective as of January 1, 2019)




1.
Purpose.



The purpose of the Nelnet, Inc. Executive Officers Incentive Compensation Plan
is to advance the interests of Nelnet, Inc. and its shareholders by
strengthening its ability to attract, retain, and motivate executive officers of
Nelnet, Inc. upon whose judgment, initiative, and efforts ensure the continued
success, growth and development of Nelnet, Inc. The intent is to provide them
with opportunities to earn performance-based incentive compensation that aligns
their interests with the interests of the shareholders, including the
achievement of long-term strategic business objectives.


2.
Definitions.



For purposes of the Plan, the following terms shall be defined as set forth
below:


(a)    “Award” means the amount of incentive compensation in the form of a
Performance-Based Award for a Performance Period that the Committee has
determined is payable to a Participant in accordance with the Plan.


(b)    “Beneficiary” means the person, persons, trust or trusts which have been
designated by a Participant in his or her most recent written beneficiary
designation filed with the Company to receive the benefits specified under this
Plan upon the death of the Participant, or, if there is no designated
Beneficiary or surviving designated Beneficiary, then the person, persons, trust
or trusts entitled by will or the laws of descent and distribution to receive
such benefits.


(c)    “Board” means the Board of Directors of the Company.


(d)    “Code” means the Internal Revenue Code of 1986, as amended from time to
time. References to any provision of the Code shall be deemed to include
successor provisions thereto and regulations thereunder.


(e)    “Committee” means the Compensation Committee of the Board (or a
subcommittee thereof to which authority under this Plan may be delegated by the
Compensation Committee of the Board pursuant to Section 3 of this Plan).


(f)    “Company” means Nelnet, Inc., a corporation organized under the laws of
Nebraska, or any successor corporation.


(g)    “Executive Officer” means an “executive officer” of the Company within
the meaning of Rule 3b-7 under the Securities Exchange Act of 1934, as amended,
including the Executive Chairman of the Board.


(h)    “Participant” means an Executive Officer who has been selected by the
Committee to participate in the Plan for a particular Performance Period and be
eligible to receive an Award for that Performance Period.


(i)“Performance-Based Award” means an Award as described under Section 4 of the
Plan.


(j)    “Performance Period” means a calendar year or such other period
established by the Committee in its sole discretion.


(k)    “Plan” means this Nelnet, Inc. Executive Officers Incentive Compensation
Plan.


3.    Administration. The Plan shall be administered by the Compensation
Committee of the Board, provided that such Committee may from time to time
delegate all or any part of its authority under this Plan to a subcommittee
thereof and, to the extent of any such delegation, references in this Plan to
the Committee shall be deemed to be references to such subcommittee. For each
Performance Period, the Committee shall select those Executive Officers who will
participate in the Plan and be eligible for an Award under the Plan for that
Performance Period. The Committee shall have the authority to adopt, alter, and
repeal such administrative rules, guidelines, and practices governing the Plan
as it shall deem advisable, and to interpret the terms and provisions of the
Plan. All determinations made by the Committee with respect to the Plan and
Awards thereunder shall be final and binding on all persons, including the
Company and all Executive Officers selected by the Committee to participate in
the Plan.


                             1

--------------------------------------------------------------------------------






4.    Performance-Based Awards.


(a)    The Committee may, from time to time, establish performance criteria with
respect to Awards which Participants may be eligible to receive with respect to
a Performance Period, and performance goals may be based on one or more of the
following criteria:


(i)    Levels of earnings per share; net income; income before income taxes; net
interest income; earnings per share or net income excluding derivative market
value and other adjustments as the Committee deems appropriate in the
Committee’s sole discretion; revenues from fee-based businesses (including
measures related to the diversification of revenues from fee-based businesses
and increases in revenues through both organic growth and acquisitions);
federally insured student loan assets; private education loan assets; consumer
loan assets; and total assets;


(ii)    Return on equity (including return on tangible equity); return on assets
or net assets; return on capital (including return on total capital or return on
invested capital); return on investments; and ratio of equity to total assets;


(iii)    Student loan servicing and other education finance or service customer
measures (including loan servicing volume and service rating levels under
contracts with the U.S. Department of Education);
(iv)    Success or progress made in efforts to obtain new contracts with the
U.S. Department of Education, as well as other loan servicing business;


(v)    Cash flow measures (including cash flows from operating activities, cash
flow return on investment, assets, equity, or capital, and generation of
long-term cash flows (including net cash flows from the Company’s securitized
loan portfolios));


(vi)    Market share;


(vii)    Customer satisfaction levels, and employee engagement, productivity,
retention, and satisfaction measures;


(viii)    Operating performance and efficiency targets and ratios, as well as
productivity targets and ratios;


(ix)    Levels of, or increases or decreases in, operating margins, operating
expenses, and/or nonoperating expenses;


(x)    Business segment, division or unit profitability and other performance
measures (including growth in customer base, revenues, earnings before interest,
taxes, depreciation and amortization, and segment profitability, as well as
management of operating expense levels);


(xi)    Acquisitions, dispositions, projects, or other specific events or
transactions (including specific events or transactions intended to enhance the
long-term strategic positioning of the Company);


(xii)    Performance of investments;


(xiii)    Regulatory compliance measures; or


(xiv)    Any other criteria as determined by the Committee in its sole
discretion.


Any criteria may be used to measure the performance of the Company as a whole
and/or any one or more operating segments, divisions, business units, and/or
subsidiaries of the Company or any combination thereof, as the Committee may
deem appropriate.


(b)    The Committee shall determine whether, with respect to a Performance
Period, the applicable performance goals have been met with respect to a
particular Participant and, if they have, to ascertain the amount of the
applicable Performance-Based Award. The Committee may provide that any
evaluation of attainment of a performance goal may include or exclude any
extraordinary items.


5.    Payment of Awards. The Award of each Participant for a Performance Period
shall be paid after the determination of the payability of such Award is made by
the Committee, and in any event the timing of the payment of an Award shall
comply in all respects with the provisions of Section 409A of the Code. If a
Participant dies after the end of a calendar year but before


                             2

--------------------------------------------------------------------------------




receiving payment of any Award earned with respect to such year or any period
within such year, the amount of such Award shall be paid to a designated
Beneficiary, or, if no Beneficiary has been designated, to the Participant’s
estate, as soon as practicable after the payability of such Award has been
determined, and in any event in compliance with Section 409A of the Code.


6.    Maximum Annual Per-Participant Award Limit. In no event shall the amount
paid under the Plan to a Participant with respect to any calendar year exceed
150% of that Participant’s base salary for that year.


7.    Form of Award. The Committee, at their discretion, can determine if the
Award is to be paid in cash, stock, or a combination thereof, or provide the
option for the Participant to elect to receive their Award in cash, stock, or a
combination thereof.


8.    Nontransferability. No Award or rights under this Plan may be transferred
or assigned other than by will or by the laws of descent and distribution.


9.    Amendments and Termination. The Board may terminate the Plan at any time
and may amend it from time to time; provided, however, that no termination or
amendment of the Plan shall adversely affect the rights of a Participant or a
Beneficiary to a previously earned Award.


10.    General Provisions.


(a)Nothing set forth in this Plan shall prevent the Board from adopting other or
additional compensation arrangements. Neither the adoption of this Plan or any
Award hereunder shall confer upon an Executive Officer any right to continued
employment.


(b)    No member of the Board or the Committee, nor any officer or employee of
the Company acting on behalf of the Board or the Committee, shall be personally
liable for any action, determination, or interpretation taken or made with
respect to the Plan, and all members of the Board or the Committee and all
officers or employees of the Company acting on their behalf shall, to the extent
permitted by law, be fully indemnified and protected by the Company in respect
of any such action, determination, or interpretation.


(c)    Governing Law. The validity, construction, and effect of this Plan, and
any rules and regulations relating to this Plan, shall be determined in
accordance with the laws of the State of Nebraska, without giving effect to
principles of conflict of laws thereof.


(d)    Effective Date; Term of Plan. The Plan shall be effective as of January
1, 2019, subject to approval of the Plan by the Company’s shareholders at the
Company’s 2019 annual meeting of shareholders. If such shareholder approval is
obtained and the Plan becomes effective, the Plan shall expire on January 1,
2024, which is five years after the effective date of the Plan.


(e)    Titles and Headings. The titles and headings of the Sections in the Plan
are for convenience of reference only. In the event of any conflict, the text of
the Plan, rather than such titles or headings, shall control.




                             3